Citation Nr: 0524592	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-33 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from August 1968 to April 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2005, the veteran testified 
at a Travel Board hearing before the undersigned.  

The veteran's statements indicate that he is claiming service 
connection for a toenail disorder.  This claim is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran was afforded a VA examination in June 2002.  The 
examiner noted that the veteran had pes planus, asymptomatic 
on entrance.  During service, the veteran was treated for 
tightness in the right foot.  The examiner indicated that he 
suspected that the right foot complaints that the veteran had 
during service represented the initial visit for pes planus.  
The examiner referenced the inservice treatment, but did not 
provide a medical opinion as necessary in this case.  See 
38 C.F.R. § 4.57.  In light of VA's duty to assist, a VA 
medical opinion should be obtained.  

Accordingly, this matter is REMANDED for the following 
actions:

 1.  Schedule the veteran for a VA orthopedic 
examination, limited to the feet.  The claims 
file must be made available to the doctor and 
the doctor should indicate in his/her report 
whether or not the claims file was reviewed.  
Any indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  

The doctor should state whether the 
veteran's pes planus is congenital or 
acquired in nature.  If congenital, the 
doctor must also state whether this 
condition is a disease, as opposed to a 
defect.  

If the pes planus is acquired in nature, 
the doctor should state whether it 
underwent a permanent increase in severity 
during active service, beyond its natural 
progress.  

If the veteran's pes planus is more 
properly characterized as a congenital 
defect, the doctor should state whether it 
was subject to any superimposed disease or 
injury during active service. 

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


